 388DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact, and upon the entire record in thecase,I make the following ,CONCLUSIONS OF LAW1Motion Picture Operators Union of Essex County, Local 244, International.Alliance of Theatrical Stage Employees and Moving Picture Operators of the UnitedStates of America and Canada, AFL-CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act2 Stanley Warner Corporation is engaged in commerce within the meaning ofSection 2 (5) of the Act3By attempting to cause Stanley Warner Corporation to discriminate againstJosephWeiner in violation of Section 8(a)(3) of the Act, the Respondents haveengaged in unfair labor practices within the meaning of Section 8(b) (2) of the Act.4By maintaining and enforcing agreements, arrangements, practices, or under-standings with Stanley Warner Corporation requiring membership in good standingin, or clearance by, Local 244 as a condition of hiring projectionists in Stanley War-ner theaters in Essex County, New Jersey, the Respondents have engaged in unfairlabor practices within the meaning of Section 8(b) (2) of the Act5By requiring Stanley Warner Corporation to contribute to Local 244's welfareand health fund for the sole benefit of members in good standing of Local 244 andtheir dependents, the Respondents have engaged in unfair labor practices withinthe meaning of Section 8(b) (2) of the Act6By restraining and coercing employees in the exercise of rights guaranteed inSection 7 of the Act the Respondents have engaged in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act7The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication IRichard,Robin and Colin Williams,Copartners d/b/a WilliamsBrothers Asphalt Paving CompanyandLocal 324, Interna-tionalUnion of Operating Engineers,AFL-CIORichard,Robin and Colin Williams,Copartners d/b/a WilliamsBrothers Asphalt Paving CompanyandDale G. TracyRichard, Robin and Colin Williams, Copartners d/b/a WilliamsBrothers Asphalt Paving CompanyandJackBlew.CasesNos 7-CA-2083, 7-CA-20811, and 7-CA-92086. February 2, 1960DECISION AND ORDEROn July 10, 1959, Trial Examiner George A Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom, andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent filedexceptions to the Intermediate Report, a supporting brief, and severalmotions to reopen the recordPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning]426 NLRB No 49 WILLIAMSBROTHERSASPHALT PAVING COMPANY389The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter--mediate Report, the exceptions and brief, motions,' and the entirerecord in this case, and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner, with the following modifica-tions and additions.1.The record shows that, during the calendar year 1958, Respond-ents made purchases of equipment and supplies originating outside the.State which were valuedin excessof $50,000.Accordingly, on thebasis of our indirect inflow standard, we find that it will effectuatethe purposes of the Act to assert jurisdiction.'2.We do not agree with the Trial Examiner that Respondentsviolated Section 8(a) (3) and (1) by failing to rehire Dale Tracy forthe 1958 season.(a) It was established that the Respondents' businessis seasonal,that theseasonalemployees are terminated each fall, and that re-employment is made upon application the following spring.DaleTracy was first hired in 1955, and worked each season thereafteruntil the end of the 1957 season. In April 1958, substantially beforehiring was commenced for the 1958 season, Tracy visited the Re-spondents' office seeking employment.He spoke to Richard Williams.Tracy testified that in answer to his request for employment, Williamssaid, "The way it looks, I guess we ain't going to have much workanyway."Tracy judged from Richard's attitude that he was beingrejected and made no further attempt to reapply.We find in thesecircumstances that there was no warrant for any belief by Tracythat further applications would have been futile when the Respond-ents commenced seasonal hiring.Accordingly, Tracy failed in ouropinion, to exercise due diligence in applying for employment.(b)The Trial Examiner found that Tracy's adherence to the Unionwas known to the Respondents, in view of the following evidence : TheRespondents in July 1957 conducted a private election among theemployees to determine whether or not they desired to be representedby the Union. Tracy testified that he signed his ballot, and that afterthe election, Respondents took possession of these ballots.Tracy alsotestified that shortly after the election, ColinWilliams asked himiThe various motions to reopen the record are denied for the reason that they fail toshow that the evidence now sought to be adduced was not available at the time of thehearingSeeN L.R.B. v. Tyrrell County Lumber Company,203 F 2d 951(CA. 4) ;James Julian,Frank Julian and Charles Julian, copartners d/b/a Julian AluminumFoundry Company,120 NLRB 1319.2We do not adopt the finding in the Intermediate Report that prior to his conversationwith Colin Williams, Earl Houseman was approached by union agents. The record showsthat during this incident the union agents conferred with several employees on thejobsite, but not Houseman.This modification, however, does not affect our final con-clusions herein.3Bussey-Williams Tire Co., Inc.,122 NLRB 1146. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat he thought of the Union, and he said, "Well, I have been inunions before and I believe in them. If one contractor can be union,it seems like they all should."We do not agree this evidence is suffi-cient to impute to the Respondent's knowledge of Tracy's union ac-tivities.Even were we to accept the Trial Examiner's finding thatTracy, among others, signed his ballot, there is no evidence that Tracyhad cast his vote in favor of the Union.Nor do we find that Tracy'sremark to Colin Williams in and of itself was of such a nature as tosupport the finding that Respondents had knowledge of his unionactivities.For the foregoing reason, we shall dismiss the complaintas to Tracy.[The Board dismissed the complaint in CaseNo. 7-CA-2084.]ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondents, Richard,Robin and Colin Williams, Copartners d/b/a Williams Brothers As-phalt Paving Company, Ionia, Michigan, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Local 324, International Unionof Operating Engineers, AFL-CIO, or in any other labor organiza-tion of their employees, by refusing to rehire employees because oftheir union membership and activities, or discriminating in any othermanner in regard to hire or tenure of employment, or any term orcondition of employment, to discourage membership in a labor organ-ization, except as authorized by Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of 1959.(b)Promising reemployment on condition that employees with-draw from the Union, threatening reprisals again8t employees be-cause of their union membership and activities, or threatening to cutthe working hours if the Union should come in.(c)In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist Local 324, International Union of OperatingEngineers, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from all suchactivities except to the extent that such right may be affected by anagreement authorized by Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959. WILLIAMSBROTHERSASPHALT PAVING COMPANY3912.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Jack Blew immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for anyloss of pay he may have suffered by payment to him of a sum of moneyequal to that which he normally would have earned from the date ofthe discrimination against him to the date of the offer of reinstate-ment, loss his net earnings during said period(Crossett Lumber Com-pany, 8NLRB 440), said backpay to be computed on a quarterlybasisin the manner established by the Board in F.W. Woolworth Com-pany,90 NLRB 289.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due and therights of Jack Blew under the terms of this Order.(c)Post at their plant at Ionia, Michigan, copies of the noticeattached hereto marked "Appendix." 4 Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall,after being signed by the Respondents' representative, be posted byRespondents immediately upon receipt thereof and maintained bythem for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondents have taken to comply therewith.`In the event that this Order is enforcedby a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Local 324, Interna-tional Union of Operating Engineers,AFL-CIO,or in any otherlabor organization of our employees,by refusing to rehire em-ployees because of their union membership and activities, norwill we discriminate in any other manner in regard to hire ortenure of employment,or any term or condition of employment, 392DECISIONSOF NATIONALLABOR RELATIONS BOARDto discourage membership in a labor organization, except asauthorized by Section 8 (a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL NOT promise reemployment on condition that em-ployees withdraw from the Union, threaten reprisals againstemployees because of their union membership and activities, orthreaten to cut working hours if the Union should come in.WE WILL NOT in any othermannerinterfere with, restrain, orcoerce our employees in the exercise of their right to form, join,or assistsaid Local 324, International Union of Operating Engi-neers,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengagein other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe affected by anagreementauthorized by Section 8(a) (3) ofthe Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL offer to Jack Blew immediate and full reinstatementto hisformer orsubstantially equivalent position, without prej-udice to his seniority or other rights and privileges, and makehim whole for anylossof pay he may have sufferedas a result ofour discrimination against him.All our employees are free to become, or remain, or refrain frombecoming or remaining members of the above Union, or any otherlabor organization, except to the extent that this right may be affectedby an agreement in conformity with Section 8(a) (3) of the Act, asmodified by the Labor-Management, Reporting and Disclosure Act of1959.RICHARD, ROBIN AND COLIN WILLIAMS,COPARTNERS D/B/A WILLIAMS BROTH-ERS ASPHALT PAVING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National LaborRelationsAct, as amended(61 Stat. 136), was heard in Ionia, Michigan,on April 28 and 29,1959,with all parties represented.The issues as raised by the pleadings and aslitigated at the hearing were whether Respondents discriminatorily refused reem-ployment to Jack Blew and Dale G. Tracy in May 1958,in violation of Section8(a) (3) of the Act, and whether they engaged in various acts of interference, re-straint, and coercion as specified in the complaint,in violation of Section 8(a)(1). WILLIAMS BROTHERS ASPHALT PAVING COMPANY393Respondents' defense in Tracy's case was that they did not rehire him because of"his habits of personal cleanliness." In Blew's case Respondents' final contentionwas that they did not rehire him solely because of the wage rate which he demanded,though their answer had assigned a different ground.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.RESPONDENTS' BUSINESSRespondent copartners, whose principal office and place of business is at Ionia,Michigan, are engaged in the business of surfacing roads in the State of Michiganand supplying crushed stone for such operations.Substantial quantities of suchwork are performed on State and county highways within the State of Michiganwhich are constructed with Federal funds and/or constitute links in the nationalhighway system.During the calendar year 1958 Respondent performed such servicesvalued in excess of $100,000 on State highways and also performed such servicesvalued in excess of $100,000 on county roads.During the same calendar year,Respondent made extrastate purchases of equipment and supplies valued in excessof $50,000.Respondents are therefore engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDLocal 324, OperatingEngineers,herein calledthe Union,isa labor organizationwithin the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondents' business is concerned mainly with the blacktopping of State andcounty roads. It is a seasonal operation, running normally from about the middleof May to the first of November, though seasonal preparations, including the as-sembling of a crew, usually begin in April and though some four or five employees,including supervisors, are retained through the winter months.Normally some 30employees are employed at the peak, divided between the asphalt and gravel plantsand the road jobs.Respondents normally hire some 12 or 15 men at the beginningof the season, roughly half of whom have worked for Respondents in previousseasons.It is customary for the old employees who desire reemployment to applyat the beginning of the new season.Though the unfair labor practices herein revolve around Respondents' failure toreemploy Blew and Tracy at the beginning of the 1958 season, much of the evidencerelevant to the alleged discriminatory motivation concerned events which occurredduring the 1957 season and may be properly considered (though outside the Section10(b) period) because of its direct bearing on the issue of motivation.FederalTrade Commission v. Cement Institute,333 U.S. 683, 705.1A. Background evidence; the 1957 seasonBoth Blew and Tracy worked for Respondents during the 1957 season, as well asin earlier seasons, and both were acknowledged to be good workmen.In July 1957, Anthony Giaimo, business agent of the International Union ofOperating Engineers, began an organizational campaign among Respondents' em-ployees and sometime later requested, and was refused, recognition.Both Blew andTracy joined the Union and Blew became known to Respondents as one of its lead-ing proponents.Blew testified that shortly after he signed the 'application card,Colin inquired whether he had joined the Union and who else had joined. Blewanswered only for himself.Shortly after that, Respondents conducted an election among the employees ofthe asphalt plant.At Colin's request, employee Clare Hubert assisted him in con-ducting the election.Approximately 12 employees cast their ballots on slips ofpaper marked with "Yes" and "No" boxes opposite the questions, "Have you joinedi The charges were filed September 11, 1958, and served on September 13. Though thecomplaint charged a course of interference, restraint, and coercion back to August 1947,no findings of unfair labor practices can be made prior to March 13, 1958. Findings may,however, properly be made on "independent" violations of Section 8(a) (1) which occurredafter the latter date despite the failure of the charges to include them.N.L.R B. v.PantMillingCompany,360 U.S. 301 (decided June 15, 1959) ;National Licorice Co. v.N.L.RB.,309 U.S 350, 369 394DECISIONSOF NATIONALLABOR RELATIONS BOARDthe International Union of Operating Engineers?"and "Do you want Union repre-sentation?"The ballotswere countedby Hubert,Leon Fredericks,and anotheremployee, and resulted in a count of approximately eight votes for the Union to fouragainst it.The ballotswere thendeliveredto Respondents.Tracy testifiedthat he signed his ballot,but Respondents denied knowledge ofthat factand producedfive ballotsat thehearing, none of which was signed.LeonFredericks,who participated in the counting,testified for Respondents that noneof the ballots which he saw was signed;but Hubert,called in rebuttal,testifiedthat he also signed his own ballot and that he saw two or three signed ballots, thoughnot hisown.Huberttestifiedthathe counted only some of the ballots and thatthe remainder were counted bythe othertwo employees.The entire testimonycan be reconciled,of course,on the basis of the latter explanation,which wouldaccount forFredericks'failure to see any signed ballots.In view of Hubert'scorroborationof Tracy,Respondents'possession of the cards,and its productionof only 5(unsigned)cards out of12,2 Tracy's testimony is credited,and it is foundthat Respondents had knowledgeof Tracy's vote.There wasother evidence that Respondents knewof Tracy'sadherence to theUnionand of Blew's leadership in the campaign.Tracy testifiedthat about 2 weekslater, the StateLaborBoard conducted another election(which resulted in a 7-7tie vote)and that following that election Colin asked him his opinion about theUnionand that he replied thathe had belonged to unions beforeand believed inthem,and that if one contractor could be union, they allshouldbe.Colinreplied,"If it hadn't beenfor JackBlew, he was the whole instigatorof it,itnever wouldhave happened." 3Blew testified that as the men were startingback to work afterthe State election,Colinsaidto him, "Well, Jack, you didn't get the union,did you?"Blew, who was one of five employees(including three foremen)who had workedduring the winter of1956-57, testifiedthatwhen Colin laid himoff at the end of the'57 season, Colin told him thatif he had not"got tangledup with thisunion busi-ness," he could have worked all winter long as he had the previous winter.Colindeniedthat therewas any conversation about winterwork at thetime but madeno specific denial of his alleged reference to Blew's connectionwith the Union.4Neither did Colin deny the remarkwhich Blew attributed to him after the Stateelection.Blew's testimony is credited.Tracy testified that at thetime of the layoff at the end ofthe 1957 season, Colinremarked that hehoped tobe seeing the employees nextyear.Colinadmittedmaking such a remark, but he testifiedthat itwas addressed to the group and notto any individualemployee.B. The 1958 seasonPursuant to custom,both Tracyand Blew applied to Respondents prior to thebeginningof the 1958season.The evidenceconcerningTracy's applicationis briefand not in conflict.Tracy called on Richardat the officeearly in Apriland askedfor a job.Tracy testified thatRichard acted as if he did not want to speak andthat he saidonly that the way itlooked there wouldnot be much workand thatRespondents had not gotten anything up to that time.Tracy admitted thatRicharddid not say he was refusing to hireTracy, but he judged from Richard's attitude thathe was being rejected. In any case,Tracy leftand did not reapply.Richardtestifiedonly that hecould not recalltalking with Tracyon the occasion,thoughhe agreedthathe might wellhavedone so.Blew testifiedthat he called Colinon the telephoneinApriland asked aboutcomingback to work.Colin replied that it would beabout another month beforethe plant would start and that hewouldcallBlew.On May19,Blew went inpursuantto Colin's call and talked with Colinand Robin,but two otherincidentswhich precededhis visitshould first be noted.Giaimo went to the plant just prior to Blew's visit and renewed a request for recog-nition which he had made the previousyear.He testifiedthat Colinand Robin in-formedhim they wantedno part of theUnion.Giaimo thenasked why they did2 Respondents claimed that the remaining cards had been lost.8 There was also evidence that Respondents at one time suspected Clarence Carr, a newemployee,of instigating the union activities4Colin had given the Board an affidavit in which he assigned financial reasons as thebasis of Respondents'failure to keep Blew during the winter,but he admitted on cross-examination that Respondents hired Ed Ilirski for the off-season at the same rate theypaid Blew. WILLIAMSBROTHERSASPHALT PAVING COMPANY395not rehire Blew and two other employees(Sweet and Carr) .5Though the brothersreplied that they had no work,Giaimo testified that the gravel plant was operatingand that other equipment was being readied for a job.Giaimo informed thebrothers that if he could prove that their failure to rehire the men was union activity,he would file unfair labor practice charges.The discussion became extremely heated,and at the conclusion,Colin followed Giaimo to the gate and stated that he had ashotgun which he would use if he ever caught Giaimo on the property again.The chief conflict under the testimony of Colin and Robin related to the threatto shoot Giaimo.Colin testified that they did not have a gun and that Gtaimowas not threatened with shooting"by any of us." He admitted,however, that Robinmade some reference to the probability thatsome of the men on the job would shootGiaimoif they knew he was out there trying to cause trouble.Robin denied boththreatening to shoot Giaimo and hearing any reference to shooting.He admitted,however, that at one time during the heated argument,he ordered Giaimo off theproperty and told him that if he was not carefulhe might get killed before he leftthere.It is thus plain from all the versions that Giaimo's visit ended with threats ofviolence which followed his suggestion that unfair labor practice charges might befiled.Clare Hubert,who had just been rehired,testified that a few minutes after hesaw Giamino at the plant, he and Colin had a discussion concerning the Union duringwhich Colin said that if there were to be a Union in the plant, he (Colin) wouldorganize it.Blew testified that when he arrived,Colin referred to the fact that Giaimo hadbeen there and had demanded that Respondents reemploy Blew and two otheremployees.Colin said that no union man could tell him how to run the businessor who to hire and that they had told Giaimo that if he came back on their propertyagain they would shoot him.Robin stated in turn that if they found out whichemployee started"this union business"Respondents would blackball them from alljobs in the territory and that he did not see why "a good guy" like Blew had gottenmixed up in the union business.Blew testified further that he was asked what wagerate he wanted,and he replied that as Respondents had State work he thought therate should be $2.50 per hour.Colin replied that the rate on State work was only$2.12 and asked if Blew would work for that.Blew agreed.Colin informed Blewthat if he would get a withdrawal card and "forgot about this union business" hecould come back to work, but Blew refusedColin then stated that Respondentscould get all the help they wanted on Blew's job for a $1 an hour, and Blew replied,"Good, you get them," and walked out.He did not contact Respondents furthernor did they contact him.BothColin and Robin denied that anything was said about blackballingemployees or about Blew getting a withdrawal card.They testified that they had infact decided to reemploy Blew but that Blew demanded$2 50 an hour,and thatthey had no work at that rate.They denied that Blew offered to work for $2.10(his previous rate)or $2.12 or $2.09 or any other rate except $2.50.They alsodenied that the $2.12 rate was mentioned and testified that they knew of no suchrate pertaining to their jobs.Colin'sfinal testimony was thatthe sole reason theydid not employ Blew was because he wanted$2.50 an hour.,One key to resolving the foregoing conflict is whether there was in fact any suchrate as $2.12 which was applicable to Respondents'State jobs and of which Re-spondents claimed ignorance.We start with an admission by Colin that the Staterates on State roads were the same as Davis-Bacon rates on Federal fund jobs.Russell Conolly,business representative of Road Construction Laborers of Michigan,Local 1191 testified in rebuttal that the $2.12 rate was actually in effect for the full1957 season,that it was the State"prevailing wage" which appeared in all bids letby the State,and that it was the same as the Davis-Bacon rate.A further key wassupplied by Respondents themselves in their letter of September 15, 1958, to theBoard, in which they made no reference to an alleged disagreement over Blew's ratebut assigned instead an entirely different and inconsistent reason for not rehiringBlew.See Concluding Findings,infra.The foregoing facts persuade me thatRespondents'witnesses did not give a truthful account of their conversation withBlew. I therefore conclude and find that Blew in fact agreed to work for$2.12 anhour as offered by Respondents.There remains the further issue whether Respondents imposed the condition thatBlew obtain a withdrawal card from the Union.The record plainly established that5 Glaimo testified he did not refer to Tracy because he was under the impression thatTracy was returning to work. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents were not only opposed to the Union, but violently opposed to it, asshown by their reaction to Giaimo's visit.Furthermore, immediately after that visit,Colin made it plain to Hubert that there would be no union in the plant exceptsuch as Respondents might themselves organize and at one point Colin told Blewthat so far as Respondents were concerned, "this union business is settled."Therequirement that Blew obtain a withdrawal card from his Union fitted plainly intothe pattern of Respondents' conduct as shown by the entire record, namely, to preventthe employees from bargaining collectively through representatives of their ownchoosing.Blew's testimony is therefore fully credited.One further incident showed that Respondents' attitude continued well into the1958 season.Earl Houseman testified that he was hired on June 12, that in Julyhe was approached on the job near Cass City by agents of Teamsters and OperatingEngineers, and that thereafter Colin told him that if the Union came in, Respondentswould have to cut the plant to 40 hours and would run two shifts if they had to.Colin admitted making the statement, but testified that he intended no discrimina-tion against the Union and was referring to the necessity of reducing costs by elim-inating overtime work.C. Concluding findingsThe record overwhelmingly supports the conclusion that Respondents' failure torehire Blew was discriminatorily motivated.Their course of conduct during the1957 season, including the blaming of Blew as the "instigator" of the organizationalcampaign and the failure to retain him through the winter season because of "thisunion business" was plainly indicative of such a motivation.But when all that iscoupled with Respondents' continued antiunion conduct during the 1958 season andthe express conditioning of Blew's employment on abandonment of his union mem-bership, the conclusion is inescapable.Respondents' defenses, which are presently based on their version of the May 19interview, not only fell with the credibility resolution, but were further refuted bytheir letter of September 15, 1958, to the Board.That letter made no referenceto the claim that Blew was not hired because he demanded $2.50, but explainedinstead that Blew was one who had become "so obsessed" with Giaimo's promisesthat his work had suffered considerably and that he was not rehired, "not becausehe tried his very best to help Giaimo force a union into our organization, but be-cause of an unhealthy careless attitude he acquired as a result of his association withMr. Giaimo."Presumably, it was that defense which Respondents sought initially to support atthe hearing by evidence concerning certain accidents which Blew had in 1957, butthat defense was completely demolished by Colin's final testimony that Blew was notrehired solely because he demanded $2.50, and by two recommendations whichRespondents subsequently gave Blew. In one of those Respondents recommendedBlew as "an efficient and reliable operator" of heavy equipment and in the other as"a conscientious and capable individual" and as "a satisfactory employee."Though Tracy was not shown to have been as active in union leadership as Blewwas, yet his adherence to the Union was well known to Respondents as a result ofthe signed ballot and Colin's subsequent interrogation concerning his union senti-ments and his forthright replies.Those circumstances, coupled with Respondents'strong antiunion animus as shown by the entire record, including the conditioningof Blew's employment on withdrawal from the Union and Colin's announced inten-tion to Hubert to permit only a union of his own creation, plainly established forthe General Counsela prima faciecase that Respondents failed to hire Tracy forthe 1958 season because of his membership in and adherence to the UnionsWe turnthen to the matters which Respondents assert in defense.The circumstances surrounding Tracy's application must be viewed in the lightof the evidence surrounding his previous year's hiring and Respondents' defensethat they did not recall him because of disapproval of his personal habits, i.e., lackof cleanliness.The evidence showed that Tracy was hired for the '57 season byRichard, without prior consultation with his partners.Though Richard was toldby Colin and Griswold (Respondents' foremen) that they wished he had not recalledTracy because of his habits and though Colin warned Tracy in mid-July concerning0 That Respondents did not choose to eliminate all employees whose adherence to theUnion was known to them is not, of course, a circumstance indicative of innocence asconcerned their conduct regarding either Tracy or Blew.N L.R B. v. W. C. NaborsCompany,196 F. 2d 272, 276 (C.A. 5), cert. denied 344 U.S. 865, enfg. 89 NLRB 538,542;N L.R B v. Shedd-Brown Mfg.Co., 213 F. 2d 163, 174-175 (C.A. 7), enfg. 102NLRB 742, 764. WILLIAMSBROTHERSASPHALT PAVING COMPANY397cleanliness and the change of clothing, Respondents not only retained him throughoutthe season but gave him a raise in September.Furthermore, they did not informTracy at the end of the season that he would not be rehired for the next season. Tothe contrary, Tracy was one of a group to whom Colin expressed the hope that theywould return.If there were any continued objections by Respondents to Tracy's personal habitsand if Respondents actually entertained any intention of not recalling him, certainlythat was the logical time to inform him.There remained in addition 6 months ofthe off-season during which Respondents might have notified him not to report.Again in mid-April, when Tracy applied at the customary time to Richard, who wasfully aware of the alleged objections to Tracy, Richard made no reference to thoseobjections or to Respondents' alleged intention not to rehire him because of them,but cursorily turned him away with the claim that Respondentswould not havework.Yet when Richard wrote Respondents' letter of explanation to the Board some6 months later, he claimed instead that Tracy was not recalled because of objectionsconcerning "his habits of personal cleanliness."Significantly, also, there was noclaim by Richard that Tracy had not applied.It is inconceivable, if Respondents' objections werebona fide,that they wouldhave retained Tracy throughout the 1957 season (admittedly a slack one), wouldhave laid him off at the end of the season without notifying him not to reapply,would have remained silent through another 6 months of the off-season, and wouldfinally, upon his appearance for the new season, have assigned the specious claimthat they had no work. Respondents' evidence thus lent further support to the Gen-eral Counsel's case that Respondents' action was discriminatorily motivated?It is therefore concluded and found on the entire evidence that Respondents re-fused to rehire Dale G. Tracy in April and Jack Blew on May 19, 1958, because oftheir union membership and activities to discourage membership in the Union.It is further concluded and found that by conditioning Blew's rehiring upon hiswithdrawal from the Union, by threatening reprisals against employees because oftheir union activities, and by threatening to cut the working hours if the Unionshould come in, Respondents interfered with, restrained, and coerced employees inthe exercise of the rights guaranteed in Section 7 of the Act.The latter findingsare based only on Respondents' conduct during the 1958 season which fell within theSection 10(b) period.IV.THE REMEDYHaving found that Respondents engaged in certain unfair labor practices, I shallrecommend that they cease and desist therefrom and that they take certain affirma-tive action of the type conventionally ordered in such cases which I find necessaryto remedy and to remove the effects of the unfair labor practices and to effectuatethe policies of the Act.For reasons which are stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases there cited, I shall recommend a broad cease and desistorder.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By refusing to rehire Dale G. Tracy and Jack Blew because of their unionmembership and activities, Respondents engaged in discrimination to discouragemembership in a labor organization and thereby engaged in unfair labor practicesproscribed by Section 8(a)(3) and (1) of the Act.3.By promising reemployment on condition that employees withdraw from theUnion, threatening reprisals against employees because of their union membershipand activities, and threatening to cut the working hours if the Union should comein,Respondents engaged in unfair labor practices proscribed by Section 8(a)(1)of the Act.7 The giving of implausible, inconsistent, or contradictory explanations of a dischargemay be considered in determining the real motive ; it is a circumstance indicative of anti-union motivation.N.L R B. v. Condenser Corporation of America,128 F. 2d 67, 75(C.A.3) ; N.L.R.B. v. Radcliffe et al,211 F. 2d 309, 314 (C.A.9) ; SandyHillIron &BrassWorks,69 NLRB 355, 377-378, enfd. 165 F. 2d 660 (C.A. 2) ; cf.N.L.R.B. v.InternationalFurniture Company,199 F. 2d 648, 650 (C.A. 5), enfg. 98 NLRB 674;N.L.R.B. v. U & J Camp, Inc., atat., d/b/a Kibler-Camp Phosphate Enterprise,216 F. 2d113, 115 (C.A. 5), enforcing 107 NLRB 1068. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondents' business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and substantially affect commerce within the meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]Swift & CompanyandNational Brotherhood of Engineers,Firemen & Power Equipment Operators,Petitioner.CaseNo. 30-RC-1760.February 2, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allison E. Nutt, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record 1 in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner, referred to herein as NBE, and the Intervenor,United Packinghouse Workers of America, Local 88, AFL-CIO, arelabor organizations claiming to represent certain employees of theEmployer.23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the reasons givenbelow.The Petitioner seeks to sever the employees in the engineroomdepartment of the Employer's packing plant at Denver, Colorado,from a production and maintenance unit represented by the Inter-venor.The Employer and Intervenor moved to dismiss the petition,contendinginter alia,that NBE, ostensibly organized to representpowerhouse employees, is fronting for an industrial union, National'After thehearingthe Petitionerrequestedthe Boardto issue aconsolidateddecisionfor this case and for IowaPackingCompany, Divisionof Swift 4 Company,Case No.18-RC-4039,which wasthen pendingbefore theBoard.The request to consolidate thetwo cases was, ineffect, denied bythe issuanceof a separate Decision and Order in theIowa Packingcase on December31, 1959(125 NLRB 1408), but theBoard consideredthe record made in thisproceedingbefore issuing the decisioninIowa Packing.Thetestimonyof ClaudeH. Ericson,a witness in the earlier proceeding,was incorporatedinto thisrecord by the agreement of theparties.2 The Employer and the Intervenorrefused tostipulatethat NBE wasa labor organiza-tion.However,we affirm our finding inIowa Packing Company, supra,that NBE is alabor organizationwithin themeaning of Section 2(5) ofthe Act.126 NLRB No. 50.